DETAILED ACTION
Claims 6-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of “a dry powder inhaler”, claims 6, 9, 11-13 in the Reply filed on 4/27/2021, is acknowledged.
Claims 7-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Reply.
Claims 6, 9, 11-13 are present for Examination and the subject of the Office Action below.
The requirement is still deemed proper and is therefore made FINAL.

Priority
The instant applicaiotn filed 8/9/2019 is a continuation of 15/011,999, filed 2/1/2016, now U.S. Patent #10376525 and having 2 RCE-type filings therein. 15/011,999 is a division of 13/469,854, filed 5/11/2012, now U.S. Patent #9339507 and having 1 RCE-type filing therein
13/469,854 is a division of 12/591,200, filed 11/12/2009, now U.S. Patent #9358240 and having 2 RCE-type filings therein. 12/591,200 is a continuation of 11/748,205, filed 5/14/2007, now 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cloutier et al US 6,521,212 issued February 10, 2003; Voswinckel, R., et al., Inhaled treprostinil is a potent pulmonary vasodilator in severe pulmonary hypertension, 25 EUROPEAN HEART J. 22 (2004) (Ex. 1007) (“Voswinckel JESC”); Robert Voswinckel, et al., Inhaled .
Instant claim 6 is generally directed towards an inhalation device for treating pulmonary hypertension in a human suffering from pulmonary hypertension comprising an inhalation device configured to administer a therapeutically effective single event dose of a formulation comprising treprostinil or a pharmaceutically acceptable salt thereof, wherein the therapeutically effective single event dose comprises from 15 micrograms to 90 micrograms of treprostinil or a pharmaceutically acceptable salt thereof delivered in 1 to 3 breaths.
The ’212 Patent describes methods of delivering a therapeutically effective amount of benzindene prostaglandin (also known as “UT-15”) by inhalation to treat pulmonary hypertension in a single dose event. Abstract, 2:16-18, 2:66- 3:5, 4:10-13, 4:41-54, 7:18-24. A POSA as of May 2006 would have readily understood that “UT-15” is synonymous with treprostinil sodium, and that treprostinil is an analog of benzindene prostaglandin. Specifically, the ’212 Patent discloses and claims “a method of treating pulmonary hypertension by inhalation of a benzindene prostaglandin” or a “pharmaceutically acceptable salt” thereof, 4, 11-12. The ’212 Patent further states that the “benzindene prostaglandin is delivered by inhalation to a patient in need thereof in a ‘therapeutically effective amount.’” 6:56-58. “A ‘therapeutically effective amount’ refers to that amount that has therapeutic effects on the condition intended to be treated or prevented.” 6:58- 61. The ’212 Patent explains that “[t]he precise amount that is considered effective for a particular therapeutic purpose will, of course, depend upon the specific circumstances of the patient being treated and the magnitude of effect desired by the patient’s doctor.” 6:66-7:2. 
The ’212 Patent discloses that an inhaler may be used to deliver the benzindene prostaglandin. 5:30-32 (“Preferably, a nebulizer, inhaler, atomizer or aerosolizer is used, which forms droplets from a solution or liquid containing the active ingredient(s).”). A POSA as of May 2006 would have readily understood that an inhaler is an inhalation device.
The ’212 Patent discloses that “[i]t has been discovered that aerosolized UT15 has both greater potency and efficacy” for “attenuating chemically induced pulmonary hypertension” as compared to intravascular delivery. 8:5-8. The ’212 Patent quantifies this potency, teaching that “aerosolized UT-15 has a greater potency as compared to intravascularly administered UT-15, since the actual amount of UT-15 delivered via aerosolization delivery is only a fraction (10-50%) of the dosage delivered intravascularly.” 8:8-12. 
Given these teachings, the successful sheep data, and the claims of the ’212 Patent, a POSA would have been motivated to look for data administering inhaled treprostinil in humans with PH and the doses used therein. A POSA would have been readily led to Voswinckel JESC, which discloses the effective administration of inhaled treprostinil for human patients with pulmonary arterial hypertension for 6 minutes on the OptiNeb® nebulizer of treprostinil solution at a concentrations of 16 to 64 µg/mL. See Methods.
A POSA would apply the ’212 Patent’s 10-50% adjustment between intravascular and inhaled dosing and understand the ’212 Patent to be teaching that an FDA approvable effective dosage of aerosolized treprostinil for the treatment of pulmonary hypertension would be 10.8 to 58.5 micrograms.
A POSA would have known to increase patient compliance and convenience, it would be desirable to reduce the number of breaths required for delivery of treprostinil by inhalation. A POSA who understood the necessary amount of dosing for aerosolized delivery of treprostinil would then look to the art for the fewest number of breaths in which that delivery could occur.
Voswinckel JAHA discloses a low number of breaths for the aerosolized delivery of treprostinil specifically for treatment of pulmonary hypertension. Thus, a POSA would understand the ’212 Patent and Voswinckel JESC’s dosage teachings would be readily applicable to the breath disclosure of Voswinckel JAHA. 
In particular, Voswinckel JAHA states “[p]atients received a TRE [inhaled treprostinil sodium] by use of the pulsed OptiNeb® ultrasound nebulizer (3 single breaths, TRE solution 600 µg/ml)” and further observes that “[t]olerability is excellent even at high drug concentrations and short inhalation times (3 breaths)” with “strong pulmonary selective vasodilatory efficacy with a long duration of affect following single acute dosing.” See EX1008, Methods, Conclusion. A POSA therefore would have applied the 3-breath delivery disclosure of Voswinckel JAHA to the teachings of the ’212 Patent to improve patient adherence to treatment. EX1002, ¶¶103, 104. Accordingly, a POSA reading the ’212 Patent and Voswinckel JESC and applying Voswinckel JAHA’s teachings to increase patient compliance and ease of use would have thought it obvious to administer treprostinil via inhalation in 3 breaths, thereby rendering the instant limitation obvious.
The ’212 Patent further states “solid formulations, usually in the form of a powder, may be inhaled in accordance with the present invention.” Id., 5:37-39. And finally, claim 9 of the ʼ212 Patent is specifically directed to an inhaled powder formulation of treprostinil. Accordingly, a POSA would have readily understood the “inhaler” disclosed in the ’212 Patent could be used as a “dry powder inhaler,” as claimed, to deliver powder formulations.
 Such dry powder inhalers were well known and “widely accepted” as of 2006. See Atkins, (October 2005 “Dry Powder Inhalers: An Overview”). 
The ‘212 Patent states that solid formulations, usually in the form of a powder, may be inhaled in accordance with the present invention. In such case, the particles are preferably less than 10 micrometers in diameter, and more preferably, less than 5 micrometers in diameter. Meeting the limitation of claim 12. 5:39-41 and claim 9.
Claim 8 is disclosed in the ’212 Patent, which has no disclosure requiring the presence of metacresol in the described formulation. EX1006, 5:25-29 (disclosing formulation of a “more preferred solution” that does not include metacresol), 8:39. A POSA would thus understand the ’212 Patent to disclose a formulation of UT-15 (i.e., treprostinil) that contains no metacresol. Meeting the limitations of claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,716,793. Although the claims at issue are not identical, they are not patentably distinct from each other because the device instantly claimed would be required to perform the method of ‘793.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629